EXHIBIT 10.1
 
MARK A. DICKEY
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 26th day of
April, 2007, by and between Global Capacity Group, Inc., a Texas corporation
(the “Company”), and Mark A. Dickey (the “Employee”).
 
RECITALS:
 
A. The Company is in the telecommunications business.
 
B. The Employee and the Company wish to enter into new terms of employment.
 
C. The Company desires to employ the Employee and Employee desires to be
employed by the Company as Senior Vice President- Sales, Strategic Networks,
subject to the terms, conditions and covenants hereinafter set forth.
 
D. As a condition of the Company employing the Employee, Employee has agreed not
to divulge to the public the Company’s confidential information, not to solicit
the Company’s vendors, customers or employees and not to compete with the
Company, all upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing and the agreements, covenants
and conditions set forth herein, the Employee and the Company hereby agree as
follows:
 
ARTICLE I
EMPLOYMENT
 
1.1 Employment. The Company hereby employs, engages and hires Employee, and
Employee hereby accepts employment, upon the terms and conditions set forth in
this Agreement. The Employee shall serve as Senior Vice President - Sales,
Strategic Networks of the Company. The Employee shall have and fully perform the
duties and responsibilities required for such job title and position and shall
perform such additional services and discharge such other responsibilities as
may be, from time to time, assigned or delegated by the Company, but in no case
shall there be any significant increase in the job duties from the duties of the
Employee prior to the signing of this Agreement.
 
1.2 Activities and Duties During Employment. Employee represents and warrants to
the Company that Employee is free to accept employment with the Company and that
Employee has no prior or other commitments or obligations of any kind to anyone
else which would hinder or interfere with the performance of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Employee accepts the employment described in Article I of this Agreement and
agrees to devote the necessary time to timely perform the duties and
responsibilities fully, including the performance of such other services and
responsibilities as the Company may from time to time stipulate. Employee shall
be present on the Company premises or actively engaged in service to or on
behalf of the Company during normal business hours Monday through Friday,
excluding business travel and periods of personal leave, vacation and sick
leave. However, Employee shall not be required to relocate from his personal
residence without separate prior agreement between the parties.
 
ARTICLE II
TERM
 
2.1 Term. The term of employment under this Agreement shall be one (1) year (the
“Initial Term”), commencing on the date of the Agreement. This Agreement may be
renewed by mutual agreement of the two parties for subsequent one-year terms as
agreed by the parties (each a “Renewal Term”). The Initial Term and any Renewal
Terms shall herein be referred to as the “Employment Term”.
 
2.2 Termination. The Employment Term and employment of Employee may be
terminated as follows:
 
(a) By the Company immediately for “Cause.” For the purpose of this Agreement,
“Cause” shall mean: (i) conduct amounting to fraud, embezzlement, or illegal
misconduct in connection with Employee’s duties under this Agreement; (ii) the
conviction of Employee by a court of proper jurisdiction of (or his or her
written, voluntary and freely given confession to) a crime which constitutes a
felony (other than a traffic violation) or an indictment that results in
material injury to the Company’s property, operation or reputation; (iii) the
willful failure of Employee to comply with reasonable directions of the Company
or any of the policies of the Company or (iv) willful misconduct or a material
default by the Employee in the performance or observance of any promise or
undertaking of Employee under this Agreement.
 
(b) Automatically, without the action of either party, upon the death of
Employee (“Death”).
 
(c) By either party upon the Total Disability of the Employee. The Employee
shall be considered to have a Total Disability for purposes of this Agreement if
he or she is unable by reason of accident or illness to substantially perform
his or her employment duties, and is expected to be in such condition for
periods totaling six (6) months (whether or not consecutive) during any period
of twelve (12) months. Nothing herein shall limit the Employee’s right to
receive any payments to which Employee may be entitled under any disability or
employee benefit plan of the Company or under any disability or insurance policy
or plan. During a period of disability prior to termination hereunder, Employee
shall continue to receive his or her full compensation (including base salary
and bonus) and benefits, subject to offset to the extent of any disability
insurance payments received by the Employee pursuant to any disability insurance
policy maintained by or paid for by the Company.
 
(d) By the Employee upon ten (10) business days notice to the Company for Good
Reason, which notice shall state the reason for termination. For the purpose of
this Agreement, “Good Reason” shall mean any material failure by the Company to
comply with the provisions of this Employment Agreement, including but not
limited to, failure to timely pay any part of Employee’s compensation (including
salary, sales commissions, performance compensation in any form, or bonus) or
provide the benefits contemplated herein.
 
 
1

--------------------------------------------------------------------------------

 
 
2.3 Cessation of Rights and Obligations: Survival of Certain Provisions. On the
date of expiration or earlier termination of the Employment Term for any reason,
all of the respective rights, duties, obligations and covenants of the parties,
as set forth herein, shall, except as specifically provided herein to the
contrary, cease and become of no further force or effect as of the date of said
termination, and shall only survive as expressly provided for herein.
 
2.4 Cessation of Compensation. In lieu of any severance under any severance plan
that the Company may then have in effect, and subject to (i) the receipt of a
full and unconditional release from Employee and (ii) any amounts owed by the
Employee to the Company under any contract, agreement or loan document entered
into after the date hereof which relates solely to his or her employment with
the Company (including, but not limited to, loans made by the Company to the
Employee), the Company shall pay to the Employee, and the Employee shall be
entitled to receive, the following amounts within thirty (30) days of the date
of a termination of his or her employment:
 
(a) Voluntary Termination/Cause/Expiration of Term. Upon (i) Employee
terminating his or her employment without Good Reason, (ii) the expiration of
the Employment Term because the Employee or the Company elects to not extend the
Employment Term, or (iii) a termination of the Employment Term for Cause by the
Company the Employee shall be entitled to receive his or her or her base salary
(which shall include any of his or her unused vacation pay for the year of such
termination) and expense reimbursements solely through the date of termination.
 
(b) Death or Total Disability. Upon the termination of the Employment Term by
reason of the Death or Total Disability of the Employee, the Employee (or, in
the case of Death, his or her estate) shall be entitled to receive his base
salary (which shall include any of his or her unused vacation pay for the year
of such termination) and expense reimbursements solely through the date of
termination, plus a lump sum equal to six months’ base compensation.
 
(c) Involuntary. Upon the termination of the Employment Term by the Employee for
Good Reason, or by the Company due to Death, Total Disability or for reasons
other than for Cause, the Employee shall be entitled to receive in a lump sum an
amount equal to six months; base salary as severance , which shall be in lieu of
any other payment for damages as a result of termination of this Agreement. The
severance pay per this Section 2.4(d) shall be for the 6 full months following
termination, irrespective of the remaining term of this Agreement. In addition,
Employee shall upon termination of this Agreement per the terms of this Section
2.4(d), be entitled to prorated vacation pay and expense reimbursement through
the date of termination. In addition, Employee shall be entitled to payment by
the Company of the premiums for group health insurance coverage otherwise
payable by Employee under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) for a period of 12 months following termination of this Agreement
per this Section 2.4(d). It shall be a condition to Employee’s right to receive
the payments described above that Employee shall be in compliance with all of
the Employee’s obligations which survive termination hereof, including without
limitation those arising under Articles IV and V hereof. The payments described
above are intended to be in lieu of all other payments to which Employee might
otherwise be entitled in respect of termination of Employee’s employment without
Cause or due to “Good Reason” unless otherwise required by law or under other
agreements between the parties.
 
 
2

--------------------------------------------------------------------------------

 
 
2.5 Business Expenses.
 
(a) Reimbursement. The Company shall reimburse the Employee for all reasonable,
ordinary, and necessary business expenses incurred by him or her in connection
with the performance of his or her duties hereunder, including, but not limited
to, ordinary and necessary travel expenses and entertainment expenses. The
reimbursement of business expenses will be governed by the policies of the
Company from time-to-time and the terms otherwise set forth herein.
 
(b) Accounting. The Employee shall provide the Company with an accounting of his
or her expenses, which accounting shall clearly reflect which expenses were
incurred for proper business purposes in accordance with the policies adopted by
the Company and as such are reimbursable by the Company. The Employee shall
provide the Company with such other supporting documentation and other
substantiation of reimbursable expenses as will conform to Internal Revenue
Service or other requirements. All such reimbursements shall be payable by the
Company to the Employee within a reasonable time after receipt by the Company of
appropriate documentation therefor.
 
2.6 Sole Compensation. Employee shall not be entitled to any other compensation
from the Company than as set forth in Article II hereof as a result of
termination of Employee’s employment. The foregoing shall not be construed to
limit any rights of Employee to receive the Contingent Consideration under the
Merger Agreement.
 
ARTICLE III
COMPENSATION AND BENEFITS
 
3.1 Compensation. During the Employment Term of this Agreement, the Company
shall pay Employee such salary and bonus as set forth on Exhibit A.
 
3.2 Payment. All compensation shall be payable in intervals in accordance with
the general payroll payment practice of the Company. The compensation shall be
subject to such withholdings and deductions by the Company as are required by
law.
 
3.3 Other Benefits. Employee shall be entitled to participate in any retirement,
pension, profit-sharing, health plan, insurance, disability income, incentive
compensation and welfare or any other benefit plan or plans of the Company which
may now or hereafter be in effect and for which the Employee is eligible.
Notwithstanding the forgoing, the Company shall be under no obligation to
institute or continue the existence of any such benefit plan.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE IV
CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETE AGREEMENT
 
4.1 Company. As used in this Article IV, the Company shall include the Company
and each corporation, partnership, or other entity that controls the Company, is
controlled by the Company, or is under common control with the Company (in each
case “control” meaning the direct or indirect ownership of 50% or more of all
outstanding equity interests).
 
4.2 Negative Covenants. While Employee is employed by the Company and, following
the termination of Employee’s employment for any reason, until the first
anniversary of the date of termination of Employee’s employment by Company
(“Date of Termination”), Employee will not, directly or indirectly:
 
(a) employ or attempt to employ any director, officer, or employee of the
Company, or otherwise interfere with or disrupt any employment relationship
(contractual or other) of the Company;
 
(b) solicit, request, advise, or induce any present or potential customer
(defined by those companies from which the Company has either solicited business
or have prepared marketing proposals for the solicitation of business within the
past 12 months prior the Date of Termination), supplier, or other business
contact of the Company to cancel, curtail, or otherwise change its relationship
with the Company; or
 
(c) publicly criticize or disparage in any manner or by any means the Company or
its management, policies, operations, products, services, practices, or
personnel.
 
4.3 Trade Secrets. Employee hereby acknowledges and agrees that all non-public
information and data of the Company, including without limitation that related
to Trade Secrets as set forth in Section 5.3 hereof, are of substantial value to
the Company, provide it with a substantial competitive advantage in its
business, and are and have been maintained in the strictest confidence as trade
secrets. Except as permitted by the Board, or as appropriate in the performance
of Employee’s duties in the normal course of business, Employee shall not at any
time disclose or make accessible to anyone any Trade Secrets.
 
4.4 Injunctive Relief. Employee acknowledges and agrees that this Article IV and
each provision hereof are reasonable and necessary to ensure that the Company
receives the expected benefits of this Agreement and that violation of this
Section will harm the Company to such an extent that monetary damages alone
would be an inadequate remedy. Consequently, in the event of any violation or
threatened violation by Employee of any provision of this Article IV, the
Company shall be entitled to an injunction (in addition to all other remedies it
may have) restraining Employee from committing or continuing such violation. If
any provision or application of this Section is held unlawful or unenforceable
in any respect, this Section shall be revised or applied in a manner that
renders it lawful and enforceable to the fullest extent possible.
 
4.5 Release. Prior to the payment of any amount pursuant to Section 2.4,
Employee shall have executed a release in form and substance satisfactory to the
Company. The release shall exclude those claims related to Employee’s vested
Employee Options, vested Performance Options, Accrued Obligations, the
obligations of Section 4.6, and any rights of indemnification from third party
claims that existed prior to Employee’s termination.
 
 
4

--------------------------------------------------------------------------------

 
 
4.6 Non-Disparagement. Upon termination of the Employee’s employment for any
reason, the Company shall not publicly criticize or disparage in any manner or
by any means the Employee. Upon termination of the Employee’s employment for any
reason, Employee shall not publicly criticize or disparage in any manner or by
any means the Company.
 
ARTICLE V
 
ASSIGNMENT OF INTELLECTUAL PROPERTY
 
5.1 Assignment of Patent Rights. If Employee, during the course of his or her
employment with the Company, creates or discovers any patentable or potentially
patentable invention or design, within the meaning of Title 35 of the United
States Code, any utility or design patent that may be derived from any such
invention or design created or discovered by Employee during the course of his
or her employment with the Company shall be assigned to the Company. Employee
agrees to fully cooperate with the Company in obtaining any such patents, and
Employee further agrees to execute any and all documents the Company may deem
necessary to obtain such patent or to document such assignment to the Company.
Employee hereby designates the Company as his/her attorney-in-fact to execute
any such documents relating to any such patent or assignment thereof to the
Company;
 
5.2 Work For Hire. Employee agrees that any original work of authorship fixed in
a tangible medium of expression, including but not limited to literary works;
computer programs, software or other associated intangible property; network
configuration; musical works, including any accompanying words; dramatic works,
including any accompanying music; pantomimes and choreographic works; pictorial,
graphic and sculptural works; motion pictures and other audiovisual works; sound
recordings; and architectural works, within the meaning of Title 17 of the
United States Code, created during the course of his or her employment with the
Company shall be a “work for hire” within the meaning of Section 201(b) of the
Copyright Act, 17 U.S.C. Section 201(b), and that all ownership rights comprised
in the copyright shall vest exclusively in the Company. Employee agrees to fully
cooperate with the Company in obtaining registration of any such copyright,
except that the Company will be responsible for any and all fees and costs
associated with obtaining any such copyright registration;
 
5.3 Trade Secrets. If Employee, during the course of his/her employment with the
Company, discovers, invents, or produces, without limitation, any information,
computer programs, software or other associated intangible property; network
configuration, formulae, product, device, system, technique, drawing, program or
process which is a “trade secret” as defined in his/her Employment Agreement or
within the meaning of the Illinois Trade Secret Act (irrespective of where
Employee is employed), such information, formulae, product, device, system,
technique, drawing, program or process shall be assigned to the Company.
Employee agrees to fully cooperate with the Company in protecting the value and
secrecy of any such trade secret, and further agrees to execute any and all
documents the Company deems necessary to document any such assignment to the
Company. Employee appoints the Company as his/her attorney-in-fact to execute
any documents the Company may deem necessary that relates to any such trade
secret or assignment thereof to the Company;
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE VI
MISCELLANEOUS
 
6.1 Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given, delivered and received (a) when
delivered, if delivered personally, (b) four days after mailing, when sent by
registered or certified mail, return receipt requested and postage prepaid, (c)
one business day after delivery to a private courier service, when delivered to
a private courier service providing documented overnight service, and (d) on the
date of delivery if delivered by telecopy, receipt confirmed, provided that a
confirmation copy is sent on the next business day by first class mail, postage
prepaid, in each case addressed as follows:
 
To Employee at his or her home address as set forth on the books and records of
the Company with a copy to:
 
Company, at:
Global Capacity Group, Inc.
Attention: Chief Employee Officer
125 South Wacker Drive - Suite 300
Chicago, IL 60606
Telephone: (630) 872-5820
Facsimile: (630) 872-5801
   
With a copy to:
Shefsky & Froelich Ltd.
Attention: Mitchell D. Goldsmith, Esq.
111 East Wacker Drive - Suite 2800
Chicago, IL 60611
Telephone: (312) 836-4006
Facsimile: (312) 527-3194



Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.
 
6.2 Entire Agreement; Amendments, Etc. This Agreement contains the entire
agreement and understanding of the parties hereto, and supersedes all prior
agreements and understandings relating to the subject matter hereof. Except as
provided in Section 4.4(b), no modification, amendment, waiver or alteration of
this Agreement or any provision or term hereof shall in any event be effective
unless the same shall be in writing, executed by both parties hereto, and any
waiver so given shall be effective only in the specific instance and for the
specific purpose for which given.
 
6.3 Benefit. This Agreement shall be binding upon, and inure to the benefit of,
and shall be enforceable by, the heirs, successors, legal representatives and
permitted assignees of Employee and the successors, assignees and transferees of
the Company. This Agreement or any right or interest hereunder may not be
assigned by Employee without the prior written consent of the Company. No
implication shall be drawn in favor or against either party based upon the role
of such party’s counsel in the drafting of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
6.4 No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder or pursuant hereto shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or pursuant thereto.
 
6.5 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law
but, if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. If any part of any covenant or
other provision in this Agreement is determined by a court of law to be overly
broad thereby making the covenant unenforceable, the parties hereto agree, and
it is their desire, that the court shall substitute a judicially enforceable
limitation in its place, and that as so modified the covenant shall be binding
upon the parties as if originally set forth herein. This Agreement shall be
construed in accordance with Illinois law; the parties consent to the state or
local courts situated in Cook County, Illinois as the exclusive jurisdiction and
venue for the resolution of any dispute with respect to this Agreement.
 
6.6 Compliance and Headings. Time is of the essence of this Agreement. The
headings in this Agreement are intended to be for convenience and reference
only, and shall not define or limit the scope, extent or intent or otherwise
affect the meaning of any portion hereof.
 
6.7 Counterparts. This Agreement may be executed in one or more counterparts,
whether by original, photocopy or facsimile, each of which will be deemed an
original and all of which together will constitute one and the same instrument.
 
6.8 Recitals. The Recitals set forth above are hereby incorporated in and made a
part of this Agreement by this reference.
 
6.9 Waiver of Jury Trial. All parties hereby agree, consent and waive any and
all right to a trial by jury in any action to construe or enforce this Agreement
or any of the rights, duties and obligations hereunder.
 
6.10 Survival. Notwithstanding anything to the contrary contained herein, the
terms of Articles III, IV, V and VI hereof shall survive any termination of this
Agreement and remain in full force and effect thereafter until each Article or
portion of Article expires under its own terms.
 
[Remainder of Page Intentionally Left Blank]
 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.
 
COMPANY:
 
EMPLOYEE:
     
Global Capacity Group, Inc.
             
Mark A. Dickey
By:
     
Its:
     

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A - ECONOMIC TERMS OF EMPLOYMENT AGREEMENT
 
Global Capacity Group, Inc./Mark A. Dickey
 
A. Compensation.
 

 
1.
Base Salary. During the Employment Term, the Company shall pay Employee such
salary and benefits as shall be agreed upon each year between Employee and the
Company. For the Initial Term, the Company shall pay Employee a base salary of
$165,000 per year. Thereafter, the Company shall review the Employee’s base
salary annually.

 

 
2.
Bonus or Commission Plan. The Company may, at the Company’s sole discretion, in
addition to Employee’s base salary, pay Employee an annual bonus or Commission
Plan with respect to each calendar year in the Employment Term. For the first
ninety (90) days of Employee’s employment, Employee shall be paid a
non-recoverable draw in the amount of $5,000 per month, payable at the end of
the first, second and third calendar months of the term hereof.

 

 
3.
Other Benefits. Employee shall be entitled to participate in any retirement,
pension, profit-sharing, health plan, insurance, disability income, incentive
compensation, vacation and welfare or any other benefit plan or plans of the
Company which may now or hereafter be in effect and for which he or she is
eligible. In addition, Employee shall be entitled to a car allowance
commensurate with the car allowance provided by the Company from time to time
for employees of comparable levels of responsibility within the Capital Growth
Systems, Inc. purview of employees.

 

 
4.
Vacation. Employee shall be entitled to up to three (3) weeks of paid vacation
in each calendar year during the Employment Term, provided, however, that the
Employee’s 2007 calendar year vacation shall be prorated for the portion of the
calendar year remaining after the date hereof; Employee shall be entitled to
carry forward from one calendar year during the Employment Term to the next
calendar year up to one additional week’s vacation, to the extent it was accrued
and not taken in the previous year (i.e. not more than 4 week’s total vacation
can be taken in any year).

 

 
5.
On-Target Earnings. It is contemplated that the total compensation plan to be
extended to Employee will provide him with “on-target earnings” of not less than
$350,000 per year. For purposes of this Agreement, the term “on-target earnings”
shall mean that if Employee satisfies the incentive goals established by the
Company for Employee, then Employee shall have the ability to earn total
compensation, including base salary, incentive compensation and other benefits,
with a total value of not less than $350,000 per year.

 
 
A-1

--------------------------------------------------------------------------------

 
 